Citation Nr: 1758374	
Decision Date: 12/17/17    Archive Date: 12/28/17

DOCKET NO.  14-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected knee disorders.

3.  Entitlement to a total rating based on individual unemployability (TDIU) since April 1, 2012.

4.  Entitlement to TDIU prior to April 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1977 with three years, nine months, and 23 days of prior active service. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from July 2012 (TDIU) and March 2014 (new and material evidence) rating decisions from a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the record.

At the hearing, the undersigned Veterans Law Judge directed that the record be held open for 60 days for the Veteran to submit additional evidence.  38 C.F.R. § 20.709 (2017).  That 60-day period has expired.

In the March 2014 rating decision, the RO reopened the claim of entitlement to service connection for a left shoulder disorder and denied it on a de novo basis.  Although the RO reopened this claim, the Board must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  
In July 2013 and January 2014 statements, the Veteran attributed his left shoulder disorder to his service-connected "knees."  Therefore, the Veteran has raised another theory of entitlement - secondary to the service-connected right knee disability.

The Veteran alleges that he has not worked since February 23, 2011.  From March 11, 2010, to March 31, 2012, the service-connected left knee disability was rated 100 percent disabling.  From April 1, 2012, to July 29, 2013, the service-connected disabilities were rated 70 percent disabling.  Since July 30, 2013, the service-connected disabilities have been rated as 80 percent disabling.  Receipt of a 100 percent disability rating for the service-connected left knee disability does not necessarily render moot the issue of entitlement to a TDIU prior to April 1, 2012.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The Board is reopening the issue of entitlement to service connection for a left shoulder disorder and granting TDIU effective April 1, 2012.  The issues of entitlement to service connection for a left shoulder disorder and entitlement to TDIU prior to April 1, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2012 rating decision denied entitlement to service connection for a left shoulder disorder.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since July 2012, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disorder.

3.  From April 1, 2012, to July 29, 2013, the Veteran's service-connected disabilities were left and right knee disabilities and left knee scars.  These service-connected disabilities were rated as 70 percent disabling during this time period with the left knee disability being rated 60 percent disabling.

4.  Since July 30, 2013, the Veteran's service-connected disabilities have been right and left knee disabilities, left knee scars, hearing loss, tinnitus, and an adjustment disorder with depressed mood.  These service-connected disabilities have been rated 80 percent disabling during this time period with the left knee disability being rated 60 percent disabling.

5.  The evidence is in equipoise as to whether the Veteran's service-connected knee disabilities have rendered him unemployable since April 1, 2012, from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The July 2012 rating decision, which denied the Veteran's claim of entitlement to service connection for a left shoulder disorder, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the July 2012 rating decision is new and material, and the claim of entitlement to service connection for a left shoulder disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability effective from April 1, 2012, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder

Governing law and regulations

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

In the July 2012 rating decision, a RO denied the claim of entitlement to service connection for a left shoulder disorder based on the determination that the left shoulder disorder was not related to active service or the service-connected left knee disability.  
The Veteran did not submit a notice of disagreement with the July 2012 rating decision.  No new and material evidence was received by VA within one year of the issuance of the July 2012 rating decision.  As such, the July 2012 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final July 2012 RO decision, the Veteran has submitted a statement from his VA doctor.  In the December 2016 statement, the VA doctor stated that the fall in March 2011 was directly related to chronic left knee instability and that he suffered a left rotator cuff tear from that March 2011 fall.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left shoulder disorder.  See Shade, 24 Vet. App. 110.

Entitlement to TDIU since April 1, 2012

Governing law and regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

From April 1, 2012, to July 29, 2013, the Veteran's service-connected disabilities were left and right knee disabilities and left knee scars.  These service-connected disabilities were rated as 70 percent disabling during this time period with the left knee disability being rated 60 percent disabling.  Since July 30, 2013, the Veteran's service-connected disabilities have been right and left knee disabilities, left knee scars, hearing loss, tinnitus, and an adjustment disorder with depressed mood.  These service-connected disabilities have been rated 80 percent disabling during this time period with the left knee disability being rated 60 percent disabling.  Therefore, the Veteran is entitled to consideration under 38 C.F.R. § 4.16(a) since April 1, 2012.

The Veteran's January 2012 formal TDIU claim reflects that he had a career in appliance sales that ended in February 2011.  He has a high school education with no other additional education and training.

In an April 2011 statement, the Veteran's VA physician reported that he was permanently incapable of stooping, twisting, bending, squatting, or climbing and that he could only do minimal walking.  The doctor also stated that he was incapable of lifting more than 10 pounds.

An April 2011 VA examination report reflects that the examiner determined that physically demanding employment is not possible due to the knees and left shoulder but that sedentary employment is possible.  The examiner added that the Veteran's most recent employment as an appliance salesman is also somewhat limited because the job requires him to be on his feet most of the time on a retail sales floor.  The examiner noted that the knee disorders limited standing, walking, lifting, and climbing stairs.  The examiner also stated that the left knee disorder caused unsteadiness of the feet.

A November 2011 private examination report for Social Security disability benefits shows that the left knee disorder limits maximum standing and walking capacity to less than two hours.  The doctor indicated that maximum sitting capacity is without limitations.  The doctor stated that the Veteran could not kneel, crouch, or crawl.  The doctor added that the maximum lifting and carrying capacity is less than 10 pounds occasionally and frequently due to the left knee and left shoulder disabilities.  The doctor indicated that there were no limitations in stooping.  The doctor noted that the Veteran is limited to occasionally for climbing and balancing because of the left knee disability.

The evidence is in relative equipoise that the service-connected knee disabilities have rendered him incapable of physical labor since April 1, 2012.  While the VA examiner stated that sedentary employment is possible, the Veteran's ability to pursue sedentary employment in retail sales, his career field, is limited by his inability to stand on a retail sales floor no more than two hours at a time.  The evidence is in equipoise as to whether the Veteran's service-connected knee disabilities have rendered him unemployable since April 1, 2012, from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  Accordingly, entitlement to a total rating based on individual unemployability since April 1, 2012, is in order.


ORDER

New and material evidence has been received to reopen a claim of service connection for a left shoulder disorder.  

Entitlement to a total rating based on individual unemployability since April 1, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In April 2011, the RO obtained records from the Social Security Administration.  These records do not include a decision granting or denying benefits.  The Veteran testified that he is receiving Social Security disability benefits.  The additional records are relevant to the remaining TDIU claim and should be obtained.

In light of the December 2016 statement from his VA doctor, the Veteran should be afforded another VA examination addressing whether his left shoulder disorder is related to active service or to a post-service fall resulting from a service-connected knee disability.

The Veteran underwent an magnetic resonating imaging (MRI) scan of his left shoulder after his fall in August 2009.  Though the report of the MRI scan is referenced in VA treatment records, the actual report is not of record and should be obtained.  The RO should also obtain any additional records from the Portland VA Medical Center from June 2014 to February 2015 and from April 2016 to the present.
The RO has not verified the Veteran's first period of active service from September 1968 to July 1972.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his left shoulder and knee disorders and obtain any identified records.  Attempt to obtain the report of the MRI scan of the left shoulder that was done shortly after the fall in August 2009.  Regardless of his response, obtain all records from the Portland VA Medical Center from June 2014 to February 2015 and from April 2016 to the present.

2.  Contact the Social Security Administration and obtain any additional records from April 2011 to the present that pertain to the Veteran's claim for Social Security disability benefits.

3.  Verify the Veteran's period of first period of active service from September 1968 to July 1972.

4.  After the development in 1 and 2 is completed, the Veteran should be afforded a VA examination to determine the current severity and nature of any left shoulder disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that any left shoulder disorder is related to active service.

b)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the service-connected right or left knee disability caused the Veteran to fall in August 2009 or March 2011.

c)  If a service-connected knee disability caused the Veteran to fall in August 2009 or March 2011, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current left shoulder disorder was (1) caused by or (2) aggravated by the fall due to a service-connected knee disability.

If the examiner finds that a current left shoulder disorder was aggravated by a fall due to a service-connected knee disability, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.
5.  Thereafter, the AOJ should undertake any additional development deemed necessary based on the evidence of record and readjudicate the issues on appeal with consideration of all evidence of record and consideration of whether TDIU prior to April 1, 2012, is warranted based on service-connected disabilities other than the left knee disability that was rated 100 percent disabling.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


